DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/25/2022 has been entered.
Election/Restrictions
Applicant’s election of claims 1, 19 and 42, and therefore withdraws claims 4, 24 and 41 from consideration in the reply filed on 08/25/2022 is acknowledged.
Claims 1, 4, 19, 24 and 41 were amended on Jan. 5, 2022. The amended claims necessitated a restriction requirement. The restriction requirement was as follows:
Group I: Claims 1-3, 5-18; 19-23 and 42-45
Group II: Claims 4; 24-35 and 41
Group III: claims  36-40
Amended claims 1-35 and 41-45 submitted on Jan. 5, 2022 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims establishes burden such that claims are different field of search [see MPEP 808.02]. “Even though the two are classified together. The indicated different field of search must in fact 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-35 and 41-45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of Claims
This Office Action is in response for application Serial No. 16/315,142. Claim(s) 1-45 have been examined and fully considered.
Claims 1-35 and 41-45 are withdraw for consideration. 
Claims 36 has been amended. 
Claim(s) 1-45 are pending in Instant Application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US-10,956,980; previous recorded) in view of Ell et al. (US-2017/0301250; previous recorded), and further in view of Pasko et al. (US-2015/033666; previous recorded) and in view of Yamauchi (US 2007/015628).
Regarding claim 36, A control system for autonomously guiding an autonomous vehicle ("AV")  (see at least col. 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)) to take evasive maneuvers to avoid collision with an object while traveling to a target (see at least col, 30, lines 40-43, a real-time obstacle avoidance technique (that detects obstacles and automatically routes the autonomous drone around the obstacles, such as by maintain a certain distance between the autonomous drone and the obstacles)), the control system comprising: 
	a sensor array mounted on the AV for transmitting signals from a transmitter (see at least col. 21, lines 8-15, one or more processors, that an abnormal condition exists at a predetermined location via the sensor data collected from the one or more autonomous drone-mounted sensors; and/or (vi) generating and transmitting (via wireless communication or data transmission over one or more radio frequency links), via the one or more drone-mounted processors or transceivers) and… 
	an object detection system (see at least col. 8, line 2, object detector 126)…
	Flick does not teach
	receiving at receivers return signals reflected from objects in a sensor field adjacent to the AV;
	…that identifies return signals that correspond to the same object based on the distances the return signals travelled and determines the location of the object based on the distances; 
	a path planner system that: 
	when collision with the object is not imminent, for each a plurality of candidate travel directions, generates a transit score based on distances from a candidate travel path in the-8-77518.8061.US00\156832553.1Application No. 16/315,142Docket No.: IL13022/077518-8061.US00 Response to Final Office Action dated April 27, 2022candidate travel direction to the objects and
	 angular deviation of the candidate travel direction from a target direction from the AV to the target; and 
	identifies a travel direction based on the transit scores of the candidate travel directions; and 
	when collision with an object is imminent, identifies an overriding travel direction as an evasive maneuver; and a controller system that instructs the AV to proceed in the travel direction or the overriding travel direction.
	However, in the same field of endeavor, Ell teaches
	receiving at receivers return signals reflected from objects in a sensor field adjacent to the AV (see at least Para. [0010], lines 1-4, Apparatus and associated methods relate to ranging an object nearby an aircraft using triangulation of spatially patterned light projected upon and reflected from the nearby object);
	…that identifies return signals that correspond to the same object based on the distances the return signals travelled (see at least Para. [0017], lines 10-13, A location of the imaged feature can be used to determine a location and a range distance to the object from which that specific feature is reflected) and determines the location of the object based on the distances (Para. [0022], lines 11-13, Digital processor 42 is further configured to use triangulation, based on the projector location of infrared projector(s) 34, the location(s) of camera(s) 36 and the identified pixel coordinates, to calculate range value data of object(s)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught by Flick and combine …receiving at receivers return signals reflected from objects… and…that identifies return signals that correspond to the same object based on the distances the return signals travelled and determines the location of the object based on the distances… as taught by Ell. One of ordinary skill in the art would have been motivated to make this modification in order to convey a risk score may be increased for an object in a forward zone of guiding an autonomous vehicle.
	Neither Flick nor Ell teaches
	a path planner system that: 
	when collision with the object is not imminent, for each of a plurality of candidate travel directions, generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects and deviation of the candidate travel direction from a target direction from the AV to the target; and
	identifies a travel direction based on the transit scores of the candidate travel directions; and
	a controller system that instructs the AV to proceed in the travel direction or the overriding travel direction.
	However, in the same field of endeavor, Pasko teaches
	a path planner system (see at least Para. [0082], lines 1-3, Systems and/or methods described herein may provide a platform that enables UAVs to safely traverse flight paths from origination locations to destination locations) that:
	when collision with the object is not imminent, for each of a plurality of candidate travel directions (see at least Para. [0082], lines 1-3, Systems and/or methods described herein may provide a platform that enables UAVs to safely traverse flight paths from origination locations to destination locations), generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects (see at least Para. [0052], lines 13-21, UAV platform 230 may calculate a score for each of the flight paths based on the factors and the assigned weights. In some implementations, UAV platform 230 may rank the flight paths based on the scores (e.g., in ascending order, descending order, etc.), and may select the most efficient flight path based on the ranked flight paths. For example, assume that UAV platform 230 assigns a weight of 0.3 to the travel time, a weight of 0.9 to the travel distance, a weight of 0.4 to the power needed, a weight of 0.1 to the weather information, a weight of 0.2 to the air traffic information, a weight of 0.5 to the obstacle information) and …deviation of the candidate travel direction from a target direction from the AV to the target (see at least Para. [0048], lines 16-19, UAV platform 230 may not alter the altitude of the most efficient flight path, but may change the most efficient flight path to avoid the one or more buildings; and Para. [0052], lines 22-30, Further, assume that UAV platform 230 determines three flight paths (e.g., A, B, and C) between the origination location and the destination location based on the assigned weights, and calculates a score of 0.8 for flight path A, a score of 0.6 for flight path B, and a score of 0.7 for flight path C. UAV platform 230 may rank the flight paths based on the scores (e.g., as A, C, and B), and may select flight path A as the most efficient flight path based on the ranking (e.g., since flight path A has the greatest score)*** Examiner interprets that a deviation is determined according to the flight path while avoid a obstacles***); and
	identifies a travel ... direction based on the transit scores of the candidate travel directions (see at least Para. [0076], lines 14-23, UAV platform 230 may assign weights to the travel time, the travel distance, the power required, the weather information, the air traffic information, the obstacle information, the regulatory information, the historical information, etc., and may determine multiple flight paths from Washington, D.C. to Fairfax, Va. based on the assigned weights. UAV platform 230 may calculate a score for each of the flight paths based on the assigned weights, may rank the flight paths based on the scores, and may select the most efficient flight path based on the ranked flight paths); and 	
	a controller system that instructs the AV to proceed in the travel direction or the overriding travel direction (see at least Para. [0069], lines 1-7, As further shown in FIG. 4B, process 400 may include providing the modified flight path instructions to the particular UAV (block 465). For example, UAV platform 230 may provide the modified flight path instructions to the particular UAV 220. In some implementations, the particular UAV 220 may utilize the modified flight path instructions to travel along the modified flight path)
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to  further modify Flick and Ell by combining a path planner system that: when collision with the object is not imminent, for each of a plurality of candidate travel directions, generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects and deviation of the candidate travel direction from a target direction from the AV to the target; and identifies a travel direction based on the transit scores of the candidate travel directions; and a controller system that instructs the AV to proceed in the travel direction or the overriding travel direction as taught by Pasko. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (see at least Para. [0005], lines 13-18).
	Neither Flick, Ell or  Pasko explicitly teaches
	…angular deviation of the candidate travel direction from a target direction from the AV to the target…
	However, in the same field of endeavor, Yamauchi teaches
	…angular deviation (see at least Paragraphs [0080]-[0082] and Para. [0089]-[0091] ***Examiner interprets that paragraph teaches angular deviation, where theta is the behavior's desired travel path to the target location. Yamauchi was brought to the angular deviation and linking the travel direction to the target ***)  of the candidate travel direction from a target direction from the AV to the target (see at least Para. [0162], “The trajectories are then scored based on time-to collision (higher is better) and deviation from the optimal path (lower is better). The combined score is used to select the best turn command. In addition, the robot's speed may also be reduced to slow down for nearby obstacles”)...  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Flick, Ell and Pasko by combining …angular deviation of the candidate travel direction from a target direction from the AV to the target… as taught by Yamauchi. One would be motivated to make this modification in order to convey that similar results mobile robots have been increasingly used in hostile environments (such as, for example, in battle conditions or in rescue operations) for tasks Such as ordinance or explosives handling or disposal, field reconnaissance, terrain mapping, and various other procedures in which a considerable risk to life or safety would exist if a person were to perform the task (see at least Para. [0002]).
	Regarding claim 37, the combination of Flick, Ell, Pasko and Yamauchi teaches the control system of claim 36. Flick discloses wherein the path planner system when collision with the object is imminent, instructs the controller system to orient the AV (see at least col. 5, lines 12-17, the drone may include one or more object detectors to detect obstacles blocking the navigation path. To follow the navigation path and avoid the detected obstacles, the drone may receive the navigation data and adjust the movement of the drone based upon the detected obstacles and the navigation data)
	Flick does not explicitly teaches
	… so that the object sensor array can receive return signals reflected from the object.
	However, in the same field of endeavor, Ell teaches:
	… so that the object sensor array can receive return signals reflected (Para. [0021], lines 1-3, Camera(s) 36 is configured to be mounted at one or more camera locations on the aircraft. Camera(s) 36 is further configured to receive light reflected from the scene) from the object (Para. [0027], lines 17-19, This technique can reduce the pixel response of light reflected from the objects). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the combination of Flick, Ell, Pasko and Yamauchi by combining …so that the object sensor array can receive return signals reflected from the object as taught by Ell. One of ordinary skill in the art would have been motivated to make this modification in order to convey a risk score may be increased for an object in a forward zone of guiding an autonomous vehicle.
	Regarding claim 38, the combination of Flick, Ell, Pasko and Yamauchi teaches the control system of claim 36. Flick discloses wherein the AV is an unmanned aerial vehicle ("UAV") (see at least col. 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)).
	Regarding claim 39, the combination of Flick, Ell, Pasko and Yamauchi teaches the control system of claim 36. Flick discloses wherein the AV is an unmanned underwater vehicle ("UUV") (see at least col. 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)).  
Regarding claim 40, the combination of Flick, Ell, Pasko and Yamauchi teaches the control system of claim 36. Flick discloses wherein the AV is an unmanned ground vehicle ("UGV") (see at least col. 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe  can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663